Citation Nr: 9907544	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the September 1991 rating decision that increased 
the evaluation for the veteran's service connected right knee 
disability to 30 percent disabling was clearly and 
unmistakably erroneous (CUE).

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disability, prior to June 1, 1996.

3.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, from June 1, 1996, to include the 
issue of the propriety of the reduction.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1984 to July 1988.

By rating decision in June 1989, service connection was 
granted for a right knee disability, with an evaluation of 10 
percent disabling.  In May 1991, the veteran filed a claim 
for an increased rating for a right knee disability.  By 
rating action in September 1991, the evaluation of the 
veteran's right knee disability was increased from 10 percent 
disabling to 30 percent disabling. 

This appeal arises from an October 1993 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of 30 percent disabling for the 
veteran's right knee disability and from a March 1996 rating 
decision that reduced the evaluation of the veteran's right 
knee disability from 30 percent disabling to 20 percent 
disabling effective June 1, 1996.  For the ease of 
discussion, the veteran's claim pertaining to an increased 
rating for the right knee disability is being addressed as 
two issues.

This appeal additionally arises from an October 1997 rating 
decision that found that the September 1991 rating action 
that increased the evaluation for the veteran's service 
connection right knee disability to 30 percent and no greater 
was not clearly and unmistakably erroneous.

This case was remanded in September 1997 for further 
development.  The case was thereafter returned to the Board.

On a May 1996 substantive appeal, the veteran requested a 
hearing at the RO before a Member of the Board.  By letter in 
August 1997, the veteran agreed to attend a hearing before a 
Board member by video teleconferencing in lieu of a hearing 
at the RO before a Member of the Board.  On August 20, 1997, 
a video teleconference hearing was held before the 
undersigned.  At the hearing, the veteran indicated that he 
was accepting the video teleconferencing hearing in lieu of 
an in-person hearing.


FINDINGS OF FACT

1.  By rating action in September 1991, the evaluation of the 
veteran's right knee disability was increased to 30 percent 
disabling from May 2, 1991.
 
2.  The veteran received written notice of the September 1991 
rating decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  The veteran has not alleged that either the correct facts 
as they were known at the time of the September 1991 rating 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

4.  The veteran's claim for a rating in excess of 30 percent 
for a right knee disability prior to June 1, 1996 is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

5.  The veteran's right knee disability prior to June 1, 1996 
was manifested by complaints of pain, locking and swelling; 
the clinical findings did not demonstrate limitation of 
extension at more than 30 degrees and there was no evidence 
of ankylosis in flexion beyond 10 degrees, even when 
considering functional loss. 

6.  By rating action of December 1995, the RO proposed to 
reduce the disability evaluation assigned to the veteran's 
right knee disability from 30 percent to 20 percent based on 
a report of VA examination.

7.  In an March 1996 rating action, the decision to reduce 
the evaluation of the veteran's right knee disability to 20 
percent was made final, effective from June 1, 1996.

8.  The reduction in rating was based on an inadequate 
examination.

9.  Current medical evidence of record does not establish 
that the veteran has ankylosis, either actual or functional, 
of the right knee or that extension is limited to 30 degrees, 
actually or functionally


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the September 1991 rating decision increasing the 
evaluation of the veteran's right knee disability to 30 
percent disabling was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (1998).

2.  The criteria for the assignment of a rating in excess of 
30 percent for a right knee disability prior to June 1, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5256, 5257, 5260 and 5261 (1998). 

3.  The reduction in rating from 30 to 20 percent for 
service-connected right knee disability was not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, 4.2 (1998).

4.  A current rating in excess of 30 percent for service-
connected right knee disability is not warranted.  38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5256, 5257, 5260 and 5261 (1998). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1989, the veteran filed a claim for service 
connection for various disabilities to include a right knee 
disability.

By rating action of June 1989, service connection for a right 
knee was granted with an evaluation of 10 percent disabling.

In May 1991, the veteran filed a claim for an increased 
rating for a right knee disability.

A June 1990 report from the U.S. Department of Labor 
regarding the veteran's claim based on failure to get a 
promotion shows that the veteran indicated he had a knee 
disability.

A May 1991 emergency center report from the Cape Fear 
Memorial Hospital indicates that the veteran had clicking and 
pain in his right knee.  The right knee had locked and the 
veteran was unable to flex it.  He had mild patellar pain and 
retropatellar pain on palpation.  There was no significant 
jointline tenderness but it was difficult to evaluate the 
jointline.  There was no ligamentous laxity by MCL/LCL 
testing.  The x-rays of the knee were suboptimal but no gross 
abnormalities were seen.  The assessments included probable 
torn meniscus, right knee.

A emergency center report from the Cape Fear Memorial 
Hospital from later in May 1991, shows that the veteran 
complained of pain in the right knee.  There was no swelling 
over the right knee but there was evidence of recent 
arthroscopic surgery.  There was painful limitation of full 
flexion but no limitation of full extension.  The veteran was 
using a cane.  The diagnoses included pain in the right knee  

Records from May 1991 from Landon Anderson, M.D., show that 
the veteran stated his right knee would pop.  He would not 
bend his knee beyond 30 degrees, but there was no effusion 
and no instability.  There was patellar facet and medial and 
lateral joint line tenderness.  Records from later in May 
1991 indicate that the veteran had arthroscopic surgery.  The 
arthroscopic examination was normal.  The physician thought 
the veteran had ligamentous and tendon pain.  The veteran 
stated he could flex his knee less since the arthroscopy.  
The physician thought he had some exaggerated pain response 
or emotional overlay.  

Records from August 1991 from Wilmington Physical Therapy 
show that the veteran had been attending physical therapy 
since April 1991 secondary to neck and back pain as a result 
of an automobile accident in January 1991.  In addition he 
had a history of right knee chondromalacia.  It was noted 
that treatment for disabilities to include knee pain was 
unsuccessful in providing long term relief or improving range 
of motion and mobility.  

On a VA examination in July 1991, The veteran indicated that 
his right knee had gotten worse since discharge from service.  
His knee would lock and at times he could not bend it.  
Arthroscopic surgery had not helped much.  The veteran had 
been unable to accomplish physical therapy.  The examination 
revealed four small circular scars from arthroscopic surgery 
of the right knee.  There was full extension with no 
instability.  Flexion was limited to 20 degrees by pain.  
There was some joint enlargement and some slight swelling.  
No redness or increased warmth was noted.  The x-rays of the 
right knee showed that no significant pathological findings 
were noted.  The diagnoses included chondromalacia, right 
knee, post operative with residuals.  

By rating action of September 1991, the evaluation of the 
veteran's right knee disability was increased to 30 percent 
disabling; the veteran received notice of the September 1991 
rating action and of his appellate rights in October 1991.  
There was no timely appeal.

On a VA examination in March 1992, the veteran complained of 
right knee pain.  He had arthroscopy approximately twelve 
months ago.  According to the veteran, the arthroscopy 
revealed chondromalacia of the patella with no other 
pathology.  Since the time of the arthroscopic procedure, the 
veteran had chronic tenderness in the knee as well as the 
musculature of the quadriceps and hamstrings.  He had been 
unable to bend the knee significantly, but never received 
physical therapy.  On examination, the right knee revealed 
significantly limited range of motion with full extension and 
between 40 and 60 degrees of flexion.  The veteran exhibited 
severe guarding during range of motion of the right knee and 
required encouragement to allow flexion up to 60 degrees.  
His quadriceps muscles showed no atrophy.  There was no 
effusion.  There was no pain on patella manipulation.  The 
knee was stable to varus and valgus stress and there was no 
anterior drawer sign.  The arthroscopic portals were well 
healed.  The assessment included residual right knee pain, 
status post arthroscopy for chondromalacia of the patella.  
The veteran had significant extension contracture.  

On a VA examination in September 1993, the veteran indicated 
he had pain in the right knee and had not moved his knee for 
the past three years.  His right knee was stiff and painful.  
On physical examination, the right lower extremity was 
neurovascularly intact and the veteran was able to heel and 
toe walk.  The examination of the veteran's knee revealed it 
to be nontender to palpation on the joint line, and there was 
no effusion.  The veteran had significant apprehension to 
quadriceps contraction with patella-resisted movement.  There 
was no ligamentous instability.  The veteran had range of 
motion from full extension to 30 degrees of flexion.  The 
assessment was range of motion of 0 to 30 degrees secondary 
to contractures, secondary to the veteran's self limited 
movement and secondary to pain.  The x-rays did not reveal 
evidence of osteoarthritis.  The diagnoses included 
chondromalacia of patella, with knee contractures secondary 
to the veteran's immobilization secondary to pain.  

Records from the Hanover Regional Medical Center from May 
1993 show the veteran complained of right knee pain, and he 
was unable to bend the knee more than 15 degrees.  

By rating action of October 1993, the evaluation of 30 
percent disabling for the veteran's service connected right 
knee disability was continued.  The current appeal to the 
Board arises from this decision.

Records from the New Hanover Regional Medical Center from 
October 1994 show the veteran complained that his right knee 
was hyperextending and maybe rotating and collapsing toward a 
medial direction.  He had fallen while going down steps.  On 
examination, there was marked ecchymosis proximal and distal 
to the right knee which was stable and had a moderate 
effusion.  There was maximal tenderness over the lateral 
joint space in the lateral patellar area.  There were no 
lacerations and no tenderness over the posterior aspect of 
the knee.  The knee was stable.  He was unable to flex his 
knee past 120-130 degrees, actively or passively.  He usually 
kept it in full extension for comfort purposes.  The x-rays 
of the right knee showed no fractures.  The diagnoses 
included acute internal derangement of the right knee with 
hemarthrosis. 

VA outpatient records from October 1994 show the veteran had 
gone to the emergency room after falling down steps and 
landing on his right knee.  On examination of the right knee, 
there was 3+ effusion with ecchymosis and decreased range of 
motion.  The veteran was unable to flex or extend the knee.  
Lachman's was negative.  There was pain over the medial 
collateral ligament.  The x-rays showed questionable fracture 
of the distal pole of the right patella.  The assessment 
included questionable fracture right patellar distal pole.  A 
VA outpatient record from November 1994 shows the veteran 
indicated he was improving.  

In October 1994, the veteran filed a claim asserting that the 
October 1991 rating decision that increased the evaluation 
for the veteran's service connected right knee disability to 
30 percent disabling was clearly and unmistakably erroneous.  
The veteran asserted that he had ankylosis of the right knee 
that warranted an evaluation of 60 percent disabling.  

A VA outpatient record from December 1994 shows veteran 
complained of pain, "tearing", and stiffness in the right 
knee.  There was effusion and some pain of the right knee.  
The impression included rule out internal derangement of the 
right knee.

A record from the Brunswick Hospital from February 1995, 
shows that the veteran complained of right patellar pain, 
aches and swelling.  On examination, the right knee was rigid 
and there was little to no flexion.  There was no erythema.  
The diagnoses included chronic knee pain.

On a VA examination in August 1995, the veteran complained of 
recurrent pain, swelling and limitation of motion about the 
right knee, and that these symptoms were aggravated by 
standing and walking.  The examination revealed no measurable 
increased circumference of the right knee when compared to 
the opposite side.  The veteran had limited range of motion.  
Extension was 0 degrees and flexion was 30 degrees.  The 
collateral ligaments of the right knee were intact.  The 
veteran had a negative Lachman's sign.  Sensory and vascular 
examination was within normal limits.  The x-rays did not 
show post traumatic osteoarthritic changes.  The diagnoses 
included chondromalacia of the right patellofemoral joint.  

By rating action of December 1995, the RO proposed to reduce 
the 30 percent rating for the veteran's service connected 
right knee disability to 20 percent. 

By rating action of March 1996, the evaluation of the 
veteran's right knee disability was reduced from 30 percent 
to 20 percent, effective June 1, 1996.  The current appeal to 
the Board arises from this decision.

On a VA examination in April 1997, the veteran stated his 
knee hurt all of the time.  The veteran was examined at 
maximum disability.  On examination, there was no obvious 
swelling or deformity.  The veteran had full extension but 
flexed only to 30 degrees because of pain.  The veteran could 
stand on his toes and heels and could squat.  All ligaments 
appeared to be intact.  He had pain with pressure over the 
patella.  There was no other joint line pain.  The veteran's 
right thigh was noted to be approximately 3/4 inch smaller than 
the left.  The veteran walked with a cane.  The x-rays did 
not show evidence of degenerative joint disease.  The 
diagnoses included chondromalacia of the right patella.  

At the August 1997 video teleconference hearing, the veteran 
testified that he used a cane or crutches in most of his 
activities for the past two to three years.  His knee would 
buckle and was weak.  It would give away towards the front.  
He had fallen twice.  He had pain in the knee and swelling.  
He wore a Zimmer splint to support the leg and help with the 
pain.  He had lost three jobs because of his knee.  His pain 
had gotten worse since October 1994.  The veteran testified 
that he had about 30 percent limitation of motion.  With 
frequent use of the knee, the limitation of motion would 
decrease.  

By rating action of October 1997, the RO determined that 
clear and mistakable error had not been committed in the 
September 1991 rating action that increased the evaluation of 
the veteran's service connected right knee disability from 10 
to 30 percent and no greater.  The current appeal to the 
Board arises from this denial.

A VA outpatient record from March 1996 shows the veteran was 
seen with a history of knee problems.  The diagnostic 
impressions included chronic knee pain.

Social Security Administration (SSA) records show that the 
veteran was granted disability benefits based upon back, 
foot, neck, and knee problems since December 1991.  The 
medical records associated with the SSA decision are 
essentially the same as reported herein.  An additional 
record is a February 1992 disability determination evaluation 
that shows the veteran complained of pain and stiffness in 
the back, knee, and neck from an auto accident in January 
1991.  When initially evaluated in a seated position the 
veteran's right knee flexed to 50 degrees.  The x-rays showed 
no obvious deformities.  

On a VA fee basis examination in July 1998, the veteran 
complained of continued symptoms in his right knee.  The 
symptoms had gotten better recently.  He required a cane with 
activity.  He was not taking medications.  On examination, 
there was limitation of motion of the right knee.  He could 
flex from 0 to 55 degrees and with continued motion could 
flex from 0 to 75 degrees.  There was muscle atrophy of the 
right quadriceps as compared to the left knee.  It was 2 cm 
smaller at the level of the vastus medialis.  At the level of 
the upper quadriceps at 10 cm above the patella, it was only 
1 cm smaller and the circumferences of the knees were similar 
at the level of the mid portion of the patella.  There was 
4/5 weakness of the right quadriceps compared to the left 
quadriceps.  There was some crepitation on motion of the 
right knee as compared with the left.  Flexion greater than 
75 degrees was associated with marked increase in pain.  The 
x-rays revealed slight degree of tilt of the patella 
laterally, suggestive of some degree of subluxation of the 
patella.  The articular space was well maintained, both 
between the femur and the tibia and also between the patella 
and the femur.  The diagnoses included chondromalacia of the 
knee.

II.  Analysis

A.  Clear and unmistakable error

The veteran contends that the September 1991 rating decision 
constituted CUE.  He maintains that the medical evidence of 
record at the time of this rating supported a rating of 60 
percent disabling for a right knee disability.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

The veteran's sole contention is that the RO improperly 
failed to assign a 60 percent rating for ankylosis of the 
right knee in September 1991.  In essence, the veteran is 
asserting that the RO, in the rating action in issue, 
misevaluated and misinterpreted the evidence of record.  This 
allegation does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. 
§ 3.105(a).  Under the circumstances, the Board concludes 
that the veteran has failed to reasonably raise a viable 
claim of CUE regarding the right knee disability.

B.  Increased rating prior to June 1, 1996

Initially, the Board finds the veteran's claim for increased 
compensation benefits prior to June 1, 1996 is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service 
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in June 1989, service connection was awarded 
for a right knee disability; a 10 percent rating was assigned 
from July 1988 under Diagnostic Code (DC) 5257 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  By 
rating action of September 1991, a 30 percent rating was 
assigned from August 1991 under DC 5257-5260.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, a 30 percent rating contemplates 
ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  A 40 percent 
rating is warranted for ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A 50 percent rating is 
warranted for ankylosis of the knee in flexion between 20 
degrees and 45 degrees.  A 60 percent rating is warranted for 
extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Code 5256.

A 30 percent rating also contemplates severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
Part 4, Diagnostic Code 5257.

A 30 percent rating is additionally warranted for limitation 
of flexion of the leg to 15 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5260.

A 30 percent rating contemplates limitation of extension of 
the leg to 20 degrees.  A 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees.  A 50 
percent rating is warranted for limitation of extension of 
the leg to 45 degrees.   38 C.F.R. Part 4, Diagnostic Code 
5261.

The record does not support the veteran's claim for a rating 
in excess of 30 percent prior to June 1, 1996.  Extension has 
been consistently normal at 0 degrees.  A rating of 40 
percent for limitation of extension requires extension 
limited to 30 degrees.  At no time, even during flareups, has 
there been functional limitation of extension to this degree.  
In this case, there is medical evidence showing treatment 
during periods of flare-ups.  Accordingly, a rating in excess 
of thirty percent under the criteria for limitation of 
extension is not in order, even when consideration is given 
to the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration has also been given to the limitation of 
flexion of the knee.  However, a rating in excess of 30 
percent requires evidence of ankylosis in flexion between 10 
and 20 degrees.  The evidence of record does not demonstrate 
that the disability is analogous to ankylosis of this 
severity.  At the VA examination in August 1995, flexion was 
to 30 degrees.  The ability to flex the knee has been 
consistently present except for one occasion where the 
veteran's knee was noted to have little or no flexion.  
However, this was on one occasion only, and it was not 
reported that the disability was equivalent to ankylosis in 
flexion between 10 and 20 degrees.  The totality of the 
evidence does not establish that the veteran has disability 
equivalent to ankylosis of the knee at the required degree of 
flexion, even when considering pain and functional loss.  
Therefore, the preponderance of the evidence is against the 
veteran's claim. 

C.  Whether the rating reduction was proper

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and to allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the August 1995 VA 
examination, the RO issued the December 1995 rating decision 
proposing to reduce the rating of the veteran's right knee 
disability to 20 percent.  The RO indicated that the decision 
would not become final until the veteran was afforded full 
due process.  In March 1996, the RO issued a rating decision 
reducing the veteran's service-connected rating for a right 
knee disability from 30 percent to 20 percent, effective June 
1, 1996.

Nevertheless, compliance with 38 C.F.R. §§ 3.105 is not 
solely determinative of the issue of whether the reduction in 
rating was proper.  In any rating reduction case, BVA is 
required to establish, by a preponderance of the evidence and 
in compliance with 3.344(a), that a rating reduction is 
warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  
Moreover, the RO is required to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  

As noted above, in addressing the propriety of a reduction, 
consideration must be given to 38 C.F.R. § 3.344(a), which 
provides in pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's disability evaluation had been in effect 
for less than five (5) years.  Thus, the reduction of rating 
in this case requires that improvement in the condition be 
shown.
 
In rating reduction cases, consideration must also be given 
to other applicable criteria as follows:  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.
 
The 30 percent rating disability assigned to the veteran's 
service connected right knee disability was based on evidence 
that the veteran's knee would lock and he could not bend it.  
Additionally, flexion was limited to 20 degrees by pain.  On 
the August 1995 VA examination, the veteran complained of 
pain and limitation of motion of the right knee, and that 
these symptoms were aggravated by standing and walking.  The 
examination showed extension at 0 degrees and flexion was 30 
degrees.  The Board observes that the examination report did 
not contain any findings regarding the veteran's subjective 
complaints of increased pain and loss of motion with 
prolonged use or during flare-ups.  The findings from the 
August 1995 VA examination formed the basis upon which the 
veteran's 30 percent rating was reduced to 20 percent.

The August 1995 VA examination findings did not include 
notation as to whether there was limitation of motion based 
on pain or use.  This is contrary to the provisions of 38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In other words, in its decision to reduce 
the veteran's service-connected right knee disability from 30 
percent to 20 percent, the RO relied on a VA examination that 
was not complete.  The Board finds that the prejudicial 
effect of this error cannot be rectified after the fact, and 
that the restoration of the veteran's 30 percent disability 
evaluation for a right knee disability is warranted.  

However, an evaluation in excess of 30 percent is not in 
order.  At the most recent VA examination, the veteran 
reported that his symptoms had improved a little bit 
recently.  He was currently working and doing computer and 
estimating type work.  He denied taking any medication for 
the knee.  Flexion of the knee was to 55 degrees voluntarily.  
While he was able to go further, the examiner noted that 
flexion greater than 75 degrees caused marked pain.  This 
range of motion on use of the knee does not warrant a rating 
in excess of 30 percent.  Moreover, the Board has reviewed 
the considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
concludes that the veteran's right knee disability does not 
demonstrate additional range of motion loss due to pain on 
use or during flare ups to the extent that a 40 percent 
rating would be warranted.  The VA examiner on the July 1998 
examination commented that evidence of marked pain occurred 
at flexion at 75 degrees.  Extension was from 0.  This 
limitation of motion does not equate to the findings 
necessary for a higher rating.


ORDER

The veteran's appeal that the September 1991 rating decision 
that increased the evaluation of the veteran's right knee 
disability to 30 percent disabling was clearly and 
unmistakably erroneous, is denied.

Entitlement to a rating in excess of 30 percent for a right 
knee disability prior to June 1, 1996 is denied.

Restoration of the 30 percent disability evaluation for the 
service connected right knee disability is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.  A current evaluation in excess of the thirty 
percent is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

